UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1705



JOSETTE M. MILLS,

                                               Plaintiff - Appellant,

             versus


HECTOR BARRETO, Administrator; U.S. SMALL
BUSINESS ADMINISTRATION; CHARLES GASTON; BETTY
VERSER; JIMMIE ANDERSON; THOMAS TOLAN,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-735)


Submitted:    February 28, 2005              Decided:   March 17, 2005


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Belva D. Newsome, Washington, D.C., for Appellant.       Paul J.
McNulty, United States Attorney, Robert P. McIntosh, Assistant
United States Attorney, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Josette M. Mills appeals the district court’s orders

granting summary judgment to Defendants in this action arising

under   the    Rehabilitation   Act   and   denying   Mills’   motion   for

reconsideration.     We have reviewed the record and briefs and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.     See Mills v. Barreto, No. CA-03-735 (E.D.

Va. Mar. 8, 2004, and Apr. 6, 2004).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -